Citation Nr: 0705046	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for radicular symptoms 
of the right upper extremity with decreased grip strength of 
the right hand, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of right shoulder dislocation, currently rated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from March 1982 to February 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  

In August 2006, during this appeal, the RO granted a 40 
percent rating for the veteran's service-connected right 
hand.  However, since a higher rating could potentially be 
assigned, the grant of less than the maximum available rating 
did not terminate the appeal, under AB v. Brown, 6 Vet. App. 
35, 38 (1993), and the issue of a higher evaluation remains 
in appellate status.  

FINDINGS OF FACT

1.  The veteran's radicular symptoms of the right upper 
extremity, with decreased grip strength of the right hand, 
were manifested by no more than moderate muscle damage prior 
to July 17, 2006, and no more than moderate incomplete 
paralysis on and after July 17, 2006.

2.  The veteran's right (major) shoulder disability has been 
manifested by pain, including pain on use, productive of 
functional impairment comparable to no more than limitation 
of motion of the arm at shoulder level, but without 
dislocation or nonunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  Prior to July 17, 2006, the criteria for a rating greater 
than 10 percent for radicular symptoms of the right upper 
extremity, with decreased grip strength in the right hand, 
were not met.  38 U.S.C.A. §§ 1155, 5107, 5110, (West 2002); 
38 C.F.R. § 4.73 Diagnostic Code (DC) 5309 (2006).


2.  From July17, 2006, the criteria for a rating greater than 
40 percent for radicular symptoms of the right upper 
extremity, with decreased grip strength in the right hand, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, (West 
2002); 38 C.F.R. § 4.124a, DC 8513 (2006).

3.  The criteria for entitlement to a rating in excess of 30 
percent for post-operative right shoulder residuals (major) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71 DC 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

In letters dated in February 2003 and June 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the military service department, the Social Security 
Administration (SSA), and other pertinent agencies.  He was 
advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in an August 2006 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

II.  Factual Background

In a June 1985 rating action, service connection was granted 
for right shoulder surgery residuals.  A noncompensable 
evaluation was assigned under DC 5201, effective March 1, 
1985.  This disability was the subject of subsequent 
adjudication by the RO, and a 30 percent evaluation was 
ultimately assigned in May 1994. 

In October 1996, the RO established service connection on a 
secondary basis for radicular symptoms of the right upper 
extremity with decreased grip strength of the right hand.  A 
10 percent evaluation was assigned under DC 5309.  

The veteran filed his most recent claim for increase in June 
2003.  In support of his claim are VA outpatient treatment 
records dated from 1997 to 2003, which include a 1997 
electromyography (EMG) study which was normal.  In February 
2002, the veteran continued to complaint of right shoulder 
pain and decreased range of motion, as well as right upper 
extremity weakness and decreased grip.  He denied radicular 
pain.  On examination, his strength and tone was 3/5.  The 
veteran was given a home exercise program (HEP) for shoulder 
mobilization.


In July 2002, it was noted that EMGs were completely normal 
for the veteran's right upper extremity.  An MRI of the 
cervical spine showed very mild degenerative disc changes, 
with bulging more on the right than on the left at C3-4 and 
C4-5, and some mild stenosis of C5-6 left foramina.  On 
examination the veteran's muscles were symmetric and 
developed.  With strength testing of his right upper 
extremity, the examiner noted the veteran was uncooperative 
in that he initiated resistance but did not continue.  
Strength was 4/5 in the deltoids, the biceps, the triceps, 
the wrist extensors and wrist flexion, grip thumb abduction, 
interphalangeal flexion, and intrinsics, secondary to poor 
cooperation.  The veteran had no scapular winging or atrophy.  
He had normal sensation to light touch over his upper 
extremity with 2+ biceps and brachioradialis reflexes.  He 
had a well-healed deltopectoral incision that was exquisitely 
tender to even light touch.  He had some mild tenderness to 
palpation over the bicipital groove.  

On range of motion testing, forward elevation of the right 
shoulder was to 120 degrees and increased to 160 with some 
coaxing.  External rotation was to 40 degrees and internal 
rotation to L3, which could increase to T8.  There was no 
focus sign.  His strength was symmetric with resistance, 
external rotation and internal rotation.  Subscapular 
strength was intact.  On physical examination his range of 
motion was smooth without crepitance when tested passively.  
The examiner noted the veteran's normal EMG studies and 
mildly abnormal cervical spine MRI would not explain his 
symptoms.  In addition, radiographs showed a well-healed 
anterior bony block procedure, again with no good explanation 
for the pain and feelings of weakened grip. 

On VA examination in Mach 2003, the examiner noted he did not 
have an opportunity to review the claims folder.  However, he 
did interview the veteran and reviewed the X-ray and MRI 
reports on computer chart.  The veteran's history of right 
shoulder injury and subsequent surgeries was noted.  There 
was no evidence of recurrent dislocations or subluxations of 
the right shoulder since 1987.  The veteran had worked in 
auto retail for the last 15 years, and denied any time loss 
from work related to his right shoulder.  In addition, he had 
not undergone job retraining because of his right shoulder 
condition, but avoided heavy lifting.  He also avoided 
yardwork at home, and had stopped hunting because of his 
weakened right grip.  

The veteran reported pain in the anterior shoulder, and said 
his right hand grip strength had become weaker.  He also 
complained of some anterior right elbow pain in the soft 
tissue.  He described the pain as 6/10, which increased to 
10/10 with repeated overhead lifting or lifting objects 
weighing more than 50 pounds.  He also indicated pain in his 
shoulder with cold and wet weather, and said that 
occasionally, if he slept on the right shoulder at night, it 
would wake him up.  There was no history of any flare-ups of 
his right shoulder condition.  He also complained of right 
shoulder stiffness and weak and muscle tightness.  The 
surgical scar on the anterior right shoulder was tender and 
sensitive to touch.  There was no tenderness, soreness, or 
numbess of the right elbow, and clinical findings on 
examination were normal.

During evaluation the veteran reported that currently his 
right shoulder pain was a 4/10.  He also indicated difficulty 
taking off coats, but the examiner observed the veteran did 
not grimace and had no difficulty taking off his sweatshirt.  
On examination the shoulder was tender to palpation 
anteriorly, both by the bicipital groove and more medially by 
the surgical scar.  There was also some trapezial tenderness 
over the posterior shoulder.  On range of motion, forward 
flexion was to 120 degrees.  There was additional loss of 
motion of the right shoulder due to pain, with flexion 
decreased from 120 degrees to 85 degrees after five 
repetitions.  There was weakened movement of the right 
shoulder and excess fatigability, but no incoordinaton.  

On neurological examination there was no tenderness in the 
supraclavicular or lateral triangles of the neck, and no 
radicular symptoms.  There was no numbness to light touch 
over the shoulders, arms, forearms or hands.  There was some 
weakness of right hand grip strength and right elbow flexion 
and extension, described as mild.  However, the examiner did 
not think the veteran gave maximum effort at elbow flexion or 
elbow extension.  Reflexes were normal and there was no 
atrophy.  The examiner concluded the veteran had moderate 
functional impairment related to his right shoulder 
condition.  




The veteran underwent a QTC examination in July 2006.  His 
complaints of right shoulder pain, right hand weakness, and 
right elbow stiffness were essentially unchanged.  On 
examination the right shoulder showed signs of tenderness.  
On range of motion testing, forward flexion was to 78 
degrees, abduction to 90 degrees and rotation to 70 degrees 
bilaterally.  Joint function was additionally limited to 30 
degrees of flexion due to pain on repetitive use.  Pain was 
considered the major functional impact, with no evidence of 
fatigue, weakness, lack of endurance, or incoordination.  
Range of motion of the right wrist was normal with 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  

On examination of the thumb and fingers, the veteran could 
tie shoelaces and fasten buttons without difficulty.  On 
examination of hand dexterity, the gap between the proximal 
transverse crease of the right palm and the index, long, 
ring, and little fingertips was 1 centimeter for each.  There 
was slight decrease in range of motion of the proximal 
interphalangeal joints of the right fingers.  There was full 
range of motion of the thumb.  

Neurological examination revealed normal sensation in the 
right upper extremity.  X-rays of the right hand were within 
normal limits.  There was decreased hand grip strength of 
4/5.  The examiner concluded that right hand strength was 
moderately reduced, and that the effect of the veteran's 
right hand condition on his daily activities was significant.  

Based upon the foregoing evidence, in a rating decision 
issued in August 2006, the RO assigned a 40 percent rating 
for the veteran's disability under DC 8513, effective from 
the date of the July 2006 VA examination report.  The RO 
found that this was the earliest date on which it was 
factually ascertainable, from the record, that an increase in 
disability warranting the assignment of a higher rating had 
occurred.  


III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

The Board observes that the terms "mild," "moderate," 
"moderately severe" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A.  Right hand 

Prior to July 17, 2006, the veteran's radicular symptoms of 
the right upper extremity, to include decreased grip of the 
right hand, were assigned a 10 percent disability evaluation 
under DC 5309, which pertains to residuals of injury to 
muscle group IX, namely the intrinsic muscles of the hand.  
The function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include:  Thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal, and 3 palmar 
interossei.  38 C.F.R. § 4.73.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under DC 5309, a 10 percent rating will be assigned for 
moderate muscle injury.  A 20 percent evaluation is warranted 
where the injury is moderately severe in either upper 
extremity.  A 30 percent rating is assignable for severe 
injury to muscle group IX in the dominant extremity.  38 
C.F.R. § 4.73.

DC 5309 further provides that the hand is so compact a 
structure that isolated muscles injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore such an injury should be rated 
on limitation of motion, with a minimum 10 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, DC 5309, Note.

Limitation of motion of individual digits is evaluated under 
DCs 5228 through 5230.  38 C.F.R. §4.71a.

Taking the evidence in its entirety for the period before 
July 17, 2006, the Board concludes that the veteran's right 
shoulder dislocations during service developed into some 
degree of right hand muscle injury which has resulted in 
reduced strength.  Despite his complaints of decreased 
strength in the right hand, the evidence falls short of being 
characterized as moderately severe.  Tests of strength and 
endurance do not demonstrate evidence of significant muscle 
impairment.  Rather, clinical findings consistently show mild 
decrease in strength of 4/5 and the veteran's functional 
impairment was described as moderate by VA examiners.  A 
minimum 10 percent evaluation has been assigned, as a result, 
in accordance with DC 5309.  That diagnostic code, however, 
indicates that the rating should otherwise be made based upon 
limitation of motion.

In addition, examinations have not shown evidence of pain and 
weakness to a degree equivalent to limitation of motion of 
the thumb and fingers.  Since the evidentiary record does not 
reveal that the veteran has anything other than full, 
painless motion in all fingers of his right hand, the 
criteria for a higher evaluation are not warranted under the 
provisions that pertain to finger amputations, limitation of 
motion, and ankylosis.  38 C.F.R. § 4.71a, DCs 5228, 5229 and 
5230.  

Currently, the veteran's right upper extremity symptoms and 
decreased grip strength are assigned a 40 percent evaluation 
under DC 8513, for paralysis of all radicular groups in the 
major extremity.   

Under DC 8513, a 40 percent evaluation is assigned for 
moderate incomplete paralysis of all radicular groups in the 
major extremity and severe incomplete paralysis warrants a 70 
percent evaluation.  With complete paralysis of all radicular 
groups in the major extremity, a 90 percent evaluation is 
assigned.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.

As of July 17, 2006, the weight of the evidence, which 
reveals an essentially stable and mostly negative 
neurological examination, shows that the right upper 
extremity impairment with weakened right hand grip is no more 
than mild.  At that time the veteran was evaluated by VA and 
despite his subjective complaints, the objective evidence of 
record showed no more than some diminished strength in the 
right hand, with sensation largely intact.  Neurological 
examination was essentially normal, with symmetrical reflexes 
and strength of 4/5.  Moreover, it was specifically noted 
that recent EMGs have been normal.  There was no evidence of 
radicular symptoms and no numbness.  The July 2006 VA 
examiner assessed that the veteran's right hand strength was 
moderately reduced.  Although none of these findings appears 
to more nearly approximate the 40 percent rating granted by 
the RO, the Board will not disturb that evaluation.  

Consequently, a rating greater than the currently assigned 
evaluation of 40 percent for the service-connected right 
upper extremity radicular symptoms cannot be awarded.

B.  Right shoulder 

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a.  
Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.

The veteran is currently assigned a 30 percent rating for the 
right shoulder under DC 5201.  The Board notes that the 
veteran's right arm is his major extremity.  In this case, a 
rating for limitation of motion of the arm under DC 5201 
would allow for a 30 percent rating for the major extremity 
where motion of the arm is limited to midway between the side 
and shoulder level.  Where motion of the arm is limited to 
only 25 degrees from the side, a 40 percent rating is 
warranted if the major extremity is affected.  38 C.F.R. § 
4.71(a).  

The symptomatology reported during the pendency of this 
appeal has remained essentially constant.  There has been no 
objective evidence of active pathology or abnormality, 
including bursitis, tendonitis, internal derangement, or 
other inflammatory component.  Moreover, the veteran has not 
had further surgery since his last operation in 1987, and the 
right shoulder injury is not so severe as to necessitate the 
use of braces or other special devices.  The most recent 
examination in July 2006 disclosed that the veteran achieved 
78 degrees of flexion, but due to pain could achieve only 48 
degrees of flexion, a point somewhat lower than shoulder 
level.  At that time abduction of the right shoulder was to 
90 degrees.  In order to be entitled to a higher evaluation, 
limitation of motion of the arm must be to no more than 25 
degrees from the side.  This has not been demonstrated.

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected left shoulder disability, as 
contemplated by DCs 5200 and 5202.  Under DC 5203, the 
maximum rating for impairment of the scapula or clavicle is 
20 percent.  Thus, that code would not provide a basis for a 
higher rating.  See 38 C.F.R. § 4.71a, DCs 5200, 5202 and 
5203.

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to recognize 
further functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, the VA examiners have specifically noted that pain 
could further limit functional ability.  However, neither the 
veteran nor the examiners established that the functional 
loss would equate to limitation of motion of the right arm to 
25 degrees from the side.  Further, there is no evidence of 
swelling, discoloration or weakness indicative of significant 
functional loss not already included in the assigned 30 
evaluation.  Although the effect of the veteran's pain must 
be considered when making a rating determination, under the 
circumstances of this case the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet.App. 194 (1997).

The Board is required to address the issue of entitlement to 
an extra-schedular rating under 38 C.F.R. § 3.321 in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In this case, consideration of an extra-
schedular rating has not been expressly raised.  Further, the 
record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  Specifically, there 
has been no demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
Indeed, despite the veteran's complaints, clinical treatment 
reports of record do not reflect a unique disability status.


ORDER

Entitlement to an increased rating for radicular symptoms of 
the right upper extremity, with decreased grip strength of 
the right hand, is denied.

Entitlement to an increased rating for post-operative 
residuals of right shoulder dislocation is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


